Citation Nr: 0004363	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  95-14 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1972 to 
April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision in which 
the RO denied service connection for PTSD.  The veteran 
appealed and was afforded a hearing at the RO in January 
1997.  In July 1999, the veteran appeared for a hearing 
before the undersigned Member of the Board in Washington, 
D.C.


REMAND

The veteran and his representative contend, in essence, that 
he should be service connected for PTSD.  Specifically, the 
veteran maintains that he was beaten and otherwise assaulted 
by military policemen while he was incarcerated in the 
stockade in service.  He contends that his PTSD is a result 
of his experiences during that period of incarceration.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125 (a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
1999; Cohen v. Brown, 10 Vet. App. 128 (1997).

Following a complete review of the claims folder, the Board 
finds that further development is required. 

The service medical records reflect that the veteran was 
counseled in service after exhibiting repeated lack of 
initiative and poor attitude.  He was arrested for 
shoplifting from the base PX and was away without leave 
(AWOL) on several occasions.  The veteran was incarcerated in 
February 1974 and remained in custody until his discharge 
from service in April 1974.  The veteran was initially 
discharged under "other than honorable circumstances."  The 
veteran's character of discharge was subsequently upgraded to 
"under honorable conditions."  The last in-service physical 
examination of the veteran in January 1974 did not reflect 
any diagnosis of PTSD or other psychiatric pathology.

On VA psychiatric examination in September 1993, the veteran 
was diagnosed with a depressive disorder.

On VA examination in June 1995, the veteran reported abuse 
and harassment by his superiors in service.  He complained of 
anxiety, depression, nightmares, flashbacks, suicidal 
ideation, withdrawal, poor memory and fear.  The diagnostic 
impression was depressive disorder.

On VA psychiatric examination in August 1996, the veteran 
reported stressors in service including an incident in which 
an MP sergeant tried to choke him when he was in the 
stockade.  He indicated that he had frequent nightmares 
pertaining to his military experiences.  The diagnostic 
impression included chronic PTSD and dysthymia.  The VA 
examiner indicated that the veteran met the DSM-IV criteria 
for PTSD despite never having engaged in combat.  It was 
indicated that while he was in service, the veteran 
experienced events which involved threatened death or at 
least serious injury and his response was one of an intense 
fear.  The VA examiner concluded that the results of 
psychological testing pointed towards the diagnosis of PTSD 
in addition to the veteran's mood disorder. 

During his RO hearing in January 1997, the veteran testified 
that his PTSD was the result of being physically assaulted, 
emotionally abused and mistreated while he was in the 
stockade.  He said that he felt his life was being 
threatened.  The veteran reported that he was picked on and 
subjected to racial taunts from others.  The veteran said he 
could not remember the names of any of the guards who had 
assaulted him.  He carried a knife for protection and became 
paranoid as a result of his experiences in the stockade.  He 
reported having weekly therapy sessions, but said that he did 
not see a psychologist.

A medical report was received from Arthur B. Fein, Ph.D., in 
September 1997, which noted diagnoses of PTSD, depression and 
substance abuse.  Dr. Fein indicated that the veteran had 
been followed at the VA Medical Center (VAMC) in Brooklyn, 
New York, to include weekly psychotherapy sessions and 
Narcotics Anonymous (NA) meetings.  Dr. Fein described the 
veteran's reported in-service experiences in the stockade and 
noted them to be severe.  A Global Assessment of Functioning 
(GAF) score of 60 was provided, indicative of moderate 
impairment.  

During his hearing before the undersigned member of the Board 
in July 1999, the veteran testified that during his 
incarceration in service, the military policeman would put 
things in his food.  He was put into solitary confinement.  
When he took his daily shower, the guards would turn the 
water so hot that it burned him and then switch it to very 
cold water; the door was locked and the veteran could not go 
anywhere.  The veteran said that he was thrown on the ground 
by the guards and stripped of his clothes.  He said that he 
was physically beaten almost every day.  The veteran said 
that he has been treated at the VA hospital since 1976.  He 
has been diagnosed with depression and PTSD.  He reported 
having nightmares and trouble socializing with other people; 
several relationships have been ruined and he has tried to 
kill himself.  The veteran indicated that he had no 
psychiatric problem prior to being in the military.  The 
veteran indicated that he reported being hit and beaten to a 
base doctor; he refused treatment because of stories he had 
heard of the doctors abusing other men.  The veteran said 
that he was beaten almost every day during his incarceration 
of some 60 days; he sought treatment from a doctor on 
February 23rd and 28th, and April 15th.  He repeatedly 
testified that he feared for his life because the military 
policemen choked him and lifted him off of the ground by the 
neck.  The veteran indicated that he first sought treatment 
for PTSD in the nineties and was diagnosed with that disorder 
in 1996 by a VA physician.  The veteran indicated that he was 
continuing to participate in weekly individual psychotherapy 
sessions at the New York VAMC.  He also said that he had been 
seen at the Ryerson Street psychiatric facility which is now 
the Brooklyn VA hospital.  

However, the most recent VA treatment records currently in 
the claims folder are dated in August 1996.  Therefore, all 
outstanding treatment records should be obtained and 
associated with the claims file.  The Board notes that that 
the veteran reported during his July 1999 hearing that he is 
in receipt of Social Security Disability benefit awarded, in 
part, for a psychiatric disorder.  The Court has held that in 
such instances, and with regard to the issue before the Board 
on appeal, the award letter and the medical records 
underlying the award of Social Security Disability benefits 
must be obtained and reviewed by VA.  Massors v. Derwinski, 2 
Vet. App. 181 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Insofar as the veteran contends that he has PTSD due to 
noncombat stressors, the United States Court of Appeals for 
Veterans Claims (Court) has held that "credible supporting 
evidence" means that the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor; nor can credible supporting evidence of 
the actual occurrence of an in-service stressor consist 
solely of after-the-fact medical nexus evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. 
App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
The VA Adjudication Procedure Manual M21-1 (M21-1) provides 
that the required "credible supporting evidence" of a 
noncombat stressor "may be obtained from" service records 
or "other sources." M21-1, part VI, 7.46.

In Patton v. West, 12 Vet. App. 272 (1999), the Court 
recently discussed the relevance of the above M21-1 
provisions.  In that case, the Court observed that such 
provisions provide, among other things, that the general PTSD 
stressor development letter is inappropriate for this type of 
claim, and state instead that the RO should rely on special 
letter formats expressly developed for use in personal 
assault claims.  See M21-1, Part III, 5.14 (c)(4, 6 and 7).  
Specific to claims based upon personal assault, M21-1, part 
III, 5.14c provides an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include statements 
from family members or clergy, as well as other evidence of 
behavioral changes to include as established by personnel and 
other records and lay statements.  

As such, on remand, the RO must ensure that the special 
evidentiary provisions relating to claims for service 
connection for PTSD based on a personal assault, which are 
contained in VA ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 
 5.14, are complied with.  In completing the actions 
requested on remand, the RO also should comply with the 
relevant M21-1 provision concerning the post-development 
determination as to whether a claimed stressor is (or, is 
not) established by the record.  In this regard, the Board 
would emphasize that the requirement that credible evidence 
establish that the stressful event actually occurred does not 
mean that the evidence actually proves that the incident 
occurred, but, rather, that the preponderance of the 
evidence, as a whole, supports the conclusion that it 
occurred.  See VA ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 
 5.14(c)(3).

Finally, if, after completion of the requested development, 
the RO determines that the occurrence of any stressful in-
service experience is established, the RO should schedule the 
veteran to undergo psychiatric examination to determine 
whether such experience is of sufficient severity to result 
in a diagnosis of PTSD. 

In view of the foregoing, this matter is hereby REMANDED to 
the RO for the following action:

1.  The RO should obtain and associate 
with the record copies of all documents 
pertaining to the veteran on file with 
the Social Security Administration, 
including a copy the decision awarding 
disability benefits and copies of all 
medical records associated with the 
veteran's application which supported the 
award of such benefits.

2.  The RO should obtain and associate 
with the record all of the veteran's 
outstanding treatment records from the 
Brooklyn VA Hospital (to include records 
from the former Ryerson Street 
psychiatric facility) and the New York, 
New York VAMC, including the veteran's 
weekly psychotherapy treatments (since 
August 1996, the date of the most recent 
treatment records in the claims folder); 
and relevant records from any other 
source or facility identified by the 
veteran. 

3. The RO should request that the veteran 
submit a list (concerning names, dates 
and addresses) for all alternative 
objective sources that may establish the 
occurrence of the claimed stressors.  
This should specifically include medical 
records from physicians or caregivers who 
may have treated the veteran either 
immediately following an incident or 
sometime thereafter; and military and/or 
civilian police reports.  After securing 
any necessary release form(s), the RO 
should directly contact the sources that 
are identified, obtain copies of the 
relevant records in their possession that 
are not already in the claims file, and 
associate such records with the claims 
file.  The aid of the veteran and his 
representative in securing such records 
should be enlisted, as needed.  The 
veteran should be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful event.

4.  The RO should also request that the 
veteran submit signed statements from 
persons having personal knowledge of his 
claimed stressors, to include confidants 
such as family members, roommates, fellow 
service members or clergy.  The veteran 
should be notified that statements from 
persons who knew the veteran during his 
period of active duty as well as 
subsequent to separation from military 
service will be considered.  Each 
person's name and complete address should 
clearly be shown.  Each statement should 
describe exactly what the person observed 
and mention specific dates and places.  A 
person on active duty at the time should 
include his or her service number and 
military unit.  The veteran should also 
submit copies of any personal diaries or 
journals pertaining to the occurrence of 
the claimed stressors.  The veteran 
should be advised that this information 
is vitally necessary to obtain supportive 
evidence of the stressful event.

5.  If, after undertaking the 
development set forth above, the RO 
determines that there is confirmation of 
the veteran being beaten or otherwise 
assaulted by military police in service, 
he should be accorded a VA psychiatric 
examination to ascertain the presence or 
absence of PTSD, and, if present, 
whether it is related to the veteran 
being assaulted in service.  If the 
examination is conducted, the examiner 
must review the claims folder, including 
this remand, prior to the examination 
and so state in his report.  If a 
diagnosis of PTSD is deemed appropriate, 
then the examiner should explain how the 
diagnostic criteria of the Fourth 
Edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) are 
met, to include identification of the 
specific stressor(s) underlying the 
diagnosis, and comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established by the record.  
If the RO determines that the reported 
beatings/assaults in service are not 
corroborated by independent evidence, 
the above-noted VA psychiatric 
examination need not be conducted.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any requested development is not 
undertaken or is incomplete, appropriate 
corrective action is to be implemented.

7.  The RO should review the veteran's 
claim for service connection for PTSD 
based on claimed in-service beatings and 
assualts, on the basis of all pertinent 
evidence of record.  The RO should 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, 
specifically to VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part III,  5.14.  In doing 
so, the RO must address all issues and 
concerns that were noted in this REMAND.  

8.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


